August 1, 1921. The opinion of the Court was delivered by
The record shows:
"This action was brought in July, 1920. Defendant, a foreign corporation, doing business at Nashville, Tenn., shipped a carload of oats to R.W. Pruitt  Son at Anderson, S.C. The shipment was what is commonly known as `order notify' shipment; the draft for the purchase price of the oats being attached to the bill of lading and sent to a local bank for collection. The draft was not paid, and the oats were reconsigned to Augusta, Ga.
"On July 7, 1920, at the instance of plaintiff, the Sheriff entered the car in which the shipment moved and attached 60 sacks of the shipment, removing them from the car. *Page 101 
Shortly thereafter the car was removed by the railroad to Augusta, Ga.
"On July. ____, 1920, State Bank  Trust Company, a bank at Nashville, Tenn., in accordance with the provisions of section 287 of the Code of Civil Procedure, served on plaintiff's attorney a demand for the merchandise attached, claiming to be legally entitled to the possession thereof. This plaintiff denied, and thereupon the Court submitted the issue to the jury in the following form, viz.: `Issue — Who was the owner of the oats attached in the car at Anderson, S.C. at the time of said attachment by the sheriff?'
"On plaintiff's motion and over objection of State Bank Trust Company, the Court ordered that such issues as arose out of the action by plaintiff against defendant should be tried simultaneously with the trial of the issues between plaintiff and State Bank  Trust Company. The issues were so tried, and at the conclusion of the testimony the Court directed a verdict in favor of State Bank  Trust Company, and instructed the jury to answer the issue as above quoted, State Bank  Trust Company.' From the judgment entered thereon plaintiff appeals."
The plaintiff's witness Pruitt testified that he had conversation over the phone with Mr. Crozier after the draft was returned to Nashville in which "he said they were his oats and his draft." This raised a question of fact to be determined by the jury, and it was error to direct a verdict for the intervener.
The judgment is reversed, and a new trial ordered.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur.